Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-39 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8-11, 15-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 14-16, and 18-19 of U.S. Patent No. 11231701. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a similar invention of controlling an industrial process of an industrial process plant comprising an I/O node, a field device and a process controller wherein obtaining a first publication, determining a subscriber to publication indicative of the data content generated by the field device; publishing a second publication and thereby causing the data content generated by the field device to be provided to the process controller within an interval of time that is less than or equal to a maximum transmission delay corresponding to delivering data from the field device to the process controller during an execution of a process control loop. A comparison of independent claim 1 of US Paten and independent claim of the current application is provide below for example.

US Patent 11231701
Current Application 17/563401
Claim 1. A method of controlling an industrial process of an industrial process plant, the method comprising: 

during run-time operations of the industrial process plant, executing a process control loop of a process control system to control at least a portion of the industrial process, the process control loop including a field device disposed in a physical environment of the industrial process plant, a process controller, and an I/0 node communicatively connecting the field device and the process controller, and the executing of the process control loop including: 

obtaining, at the I/0 node, a first publication in a real-time control protocol, the first publication indicating data content generated by the field device during the executing of the process control loop, and the obtaining of the first publication based on a subscription of the I/0 node corresponding to the data content generated by the field device; 

determining, by the I/0 node, a subscriber to publications indicative of the data content generated by the field device, the subscriber corresponding to the process controller; and 

generating and publishing, by the I/0 node, a second publication in the real-time control protocol, the second publication indicating the data content generated by the field device, 

thereby causing the data content generated by the field device to be provided to the process controller within an interval of time that is less than or equal to a maximum transmission delay corresponding to delivering real-time process data from the field device to the process controller during the executing of the process control loop.
Claim 1. An I/O node included in a process control system of an industrial process plant, the 1/O node communicatively connecting a field device and a process controller, and the I/O node comprising: 

one or more first communication interfaces communicatively connecting the I/O node to the field device, the field device disposed in a physical environment of the industrial process plant; 

one or more second communication interfaces communicatively connecting the I/O node to the process controller; one or more processors; and 

one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause the I/O node to, during run-time operations of the industrial process plant: 

obtain, via the first one or more communication interfaces, a first publication indicating data content generated by the field device, the obtaining of the first publication based on a subscription of the I/O node to the data content generated by the field device; 

determine one or more subscribers to publications indicative of the data content generated by the field device, the one or more subscribers including the process controller; and 

publish, via the one or more second communication interfaces, a second publication indicating the data content generated by the field device, 

thereby causing the data content generated by the field device to be provided to the process controller within an interval of time that is less than or equal to a maximum transmission delay corresponding to delivering data from the field device to the process controller during an execution of a process control loop to control at least a portion of an industrial process of the industrial process plant, the process control loop including the field device, the process controller, and the I/O node.



Claims 4-5, 7, 12-14, and 19-20 are objected as these are dependent claims from the rejected parent claim.

Allowable Subject Matter
Claims 22-39 allowed.


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in rejection above.
A. US-20170269577 discloses methods for controlling industrial processes. An industrial process run in a plant including processing equipment having associated fiels devices includes sensors and actuators, a field layer including a process data link and/or a Communication Interface Unit (CIU) is coupled by a first bus to the field devices. 
B. US-20140269764 discloses a communications unit of a field device or other instrument, is communicatively coupled to an industrial process network. The communications unit includes a first communications interface and a second communication interface.
C. US-6298377 discloses a management of field devices in industrial process systems. A maintenance management system collects status and/or diagnostic data of field devices over a field communication interface in a manner specific for each type of field device. 
D. US-20180364688 discloses a collaborative automation platform and associated method include a fault-tolerant control server hosting one or more virtual controllers, and a fault-tolerant input/output server hosting a virtual input/output system.
N. EP-3276887 discloses an automatic control system associated with an industrial plant  configured to run an industrial process (e.g., refining) that utilizes IP communications over an IP connection based on a publisher subscriber pattern having an IP broker in a data acquisition block, according to an example embodiment.
O. EP-2840453 discloses a communication system includes a plurality of field devices  connected to a field network, and a controller configured to communicate with the field devices via the field network to control the field devices.
P. CN-106933204 discloses distributed industrial performance monitoring and analysis in industrial or other process control plant having a plurality of field devices, a real-time process control system, a wireless communication link, a subscriber, a publishing node.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116